 

SIXTH AMENDMENT TO CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT ("Sixth Amendment") is executed this
20th day of June, 2006, to be effective as of May 30, 2006 ("Effective Date"),
by and between U.S. PREMIUM BEEF, LLC, a limited liability company formed under
the laws of the State of Delaware (successor, by merger, to U.S. Premium Beef,
Ltd.), ("Borrower"), whose mailing address is 12200 North Ambassador Drive,
Suite 501, Kansas City, Missouri 64163, and COBANK, ACB ("CoBank"), as agent for
the benefit of the Syndication Parties (in that capacity, "Agent"), whose
mailing address is 5500 South Quebec Street, Greenwood Village, Colorado 80111.

RECITALS

A.      CoBank, as Agent and as a Syndication Party (collectively, the present
and future Syndication Parties shall be referred to herein as the "Syndication
Parties" and, each, a "Syndication Party") and Borrower's predecessor, U.S.
Premium Beef, Ltd. ("Original Borrower Entity"), entered into that certain
Credit Agreement (Term Loan) dated as of November 25, 1997, as amended by that
certain First Amendment to Credit Agreement (Term Loan) dated effective as of
March 21, 2000, as amended by that certain Second Amendment to Credit Agreement
(Term Loan) dated effective as of August 24, 2001, as amended by that certain
Third Amendment to Credit Agreement dated effective as of August 29, 2002, as
amended by that certain Fourth Amendment to Credit Agreement dated effective as
of August 6, 2003, and as amended by that certain Fifth Amendment to Credit
Agreement dated effective as of September 29, 2004 (as so amended and as further
amended, modified, supplemented, restated or replaced from time to time, the
"Credit Agreement") pursuant to which the Syndication Parties agreed to make a
term loan to Original Borrower Entity under the terms and conditions set forth
in the Credit Agreement.

B.      Borrower has requested that the Syndication Parties amend the Credit
Agreement to facilitate Borrower's acquisition of additional membership units in
National Beef Packing Company, LLC, which the Syndication Parties are willing to
do under the terms and conditions as set forth in this Sixth Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, including the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:

 

 

--------------------------------------------------------------------------------


1.         Amendments to Credit Agreement.  The Credit Agreement is amended as
of the Effective Date as follows:

1.1       The following new Section is added to Article I reading as follows:

1.133   Acquisition Transaction:  means the transaction whereby Borrower will
(a) acquire from Brawley Beef, LLC a certain number of limited partnership units
representing a limited partnership interest in, and issued by, National Beef
California, L. P. ("NBC Partnership Units"), and (b) immediately thereafter
contribute the NBC Partnership Units to National Beef LLC in exchange for (i)
5,899,297 Class A units and (ii) 664,475 Class B-1 units, in each case
reflecting membership interests in, and issued by, National Beef LLC
("Additional National Beef LLC Units").

1.134   Additional National Beef LLC Units:  shall have the meaning set forth in
Section 1.133.

            1.131   NBC Partnership Units:  shall have the meaning set forth in
Section 1.133.

1.2       Section 9.1 is amended by the addition of the following sentence at
the end of such Section:

Notwithstanding the foregoing, the term "Collateral" shall not include the NBC
Partnership Units and Borrower shall not be required to grant to the Agent a
security interest in the NBC Partnership Units.

1.3       Clause (e) of Section 13.8 is amended in its entirety to read as
follows:

(e) (i) a membership interest, up to a one-hundred percent (100%) interest, in
National Beef LLC, and (ii) in connection with the Acquisition Transaction, the
NBC Partnership Units and the Additional National Beef LLC Units; and

2.         Conditions to Effectiveness of this Sixth Amendment.  The
effectiveness of this Sixth Amendment is subject to satisfaction, in Agent's
sole discretion, of each of the following conditions precedent:

2.1        Representations and Warranties.  The representations and warranties
of Borrower shall be true and correct in all material respects on and as of the
Effective Date as though made on and as of such date.

2.2        No Event of Default.  No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this Sixth
Amendment.

2.3        Amendment Fee and Costs and Expenses.  Borrower shall have reimbursed
Agent for all of its costs and expenses incurred in connection with this Sixth
Amendment, including attorney's fees to Agent's counsel.

 

2


--------------------------------------------------------------------------------

 


 

 

 

3.         General Provisions.

3.1        No Other Modifications.  The Credit Agreement, as expressly modified
herein, shall continue in full force and effect and be binding upon the parties
thereto.        

3.2        Successors and Assigns.  This Sixth Amendment shall be binding upon
and inure to the benefit of Borrower and Agent, and their respective successors
and assigns, except that Borrower may not assign or transfer its rights or
obligations hereunder.

3.3        Definitions.  Capitalized terms used, but not defined, in this Sixth
Amendment shall have the meaning set forth in the Credit Agreement.

3.4        Severability.  Should any provision of this Sixth Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this Sixth Amendment and all remaining provisions of
this Sixth Amendment shall be fully enforceable.

3.5        Governing Law.  To the extent not governed by federal law, this Sixth
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.

3.6        Headings.  The captions or headings in this Sixth Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Sixth Amendment.

3.7        Counterparts.  This Sixth Amendment may be executed in any number of
counterparts and by different parties to this Sixth Amendment in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by telefax or facsimile or by e-mail
transmission of an Adobeâ file format document (also known as a PDF file),
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable.  Any
party delivering an executed counterpart of this Sixth Amendment by telefax or
telefacsimile, or by e-mail transmission of an Adobe file format document also
shall deliver an original executed counterpart of this Sixth Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Sixth Amendment.

[Signatures Follow on Next Page]

 

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
Credit Agreement to be executed as of the Effective Date.

BORROWER:

U.S. PREMIUM BEEF, LLC, a limited liability company
formed under the laws of the State of Delaware

By: /s/ Steven D. Hunt                                                 
Name: Steven D. Hunt
Title: Chief Executive Officer

AGENT:

COBANK, ACB

By: /s/ Jim Stutzman                                                     
Name: Jim Stutzman
Title: Vice President, Corporate Finance Division

SYDICATION PARTY:

COBANK, ACB

By: /s/ Jim Stutzman                                                     
Name: Jim Stutzman
Title: Vice President, Corporate Finance Division

 

 

 

4


--------------------------------------------------------------------------------